OFFICIAL NOTICE FROM COURT OFCRIMINAL APPEALS OFTEXAS
                   OFFI&&LS&ii?l($*S^ITOL STATION; AUSTIN, TEXAS 78711
                   SmTioFTE^S             gS MBim US^AGF£p,TNEvbowEs
                   PENALTY FOR            £*'.,: wgggjffig (&l^£s£s=^'
                   PRIVATE, USE •         o£ -:3SE$$EA?e hV"=;£=:'
                                         S«       y-W*BM& ZIP78701 g 000 77s
      11/16/2015                         Hi ''rapiS 0001401603NOV 20 2015
      TRAMMEL, RODERICK AKA TRAMMlL, RODDICK JOHN                               Tr Ct No
   402535-B                         WR.84,125-02/
   On this day, the,application for 11-07 Wrjtpf^Habeas Corpus has been received
   and presented to the Court.
                                                                         Abel Acosta, Clerk
  ;       .                 '' ' RODERICK TRAMMEL^              :__          .._         •
                                 RETURN T0 SENDER
^.-,.,^,sl            .     RELEASED >=R1M CUSTODY OF                                 - t.:>\.-f^p.-JJ;
?Af?-^xw*•                   HARRIS CO «?HERFF'S DEPT.
BW3B 77002
                     &*••